Burgess, J.
(dissenting). — Not being able to concur with the majority of my associates in their conclusion that, under the act of 1895, an appeal from the order of the circuit court overruling a motion to vacate an order appointing a temporary receiver, and the execution of an appeal bond under the general statutes, operated as a suspension of the authority of the receiver under the order of the court appointing him, in the absence of an order by the court to that effect, I think it proper to state briefly the reasons of my non-concurrence.
The English practice in equity cases is that an appeal does not stay proceedings unless the court, upon application in special cases, makes a -special order to that effect, but, in case of l’efusal by the trial court, the order may be made by the appellate court In its discretion. Waldo v. Caley, 16 Ves. Jr., loc. cit., 213; Willem v. Willem, 16 Ves. Jr. 216; The Warden etc., of St. Paul’s v. Morris, 9 Ves. Jr. 316; Barrs v. Fewkes, L. R. 1 Eq. Cas. 392; 2 Daniell’s Chancery Pl. & Pr., *1467; General Order Mouse of Lords, 15 Ves. Jr. 184.
The English practice was folio wed in Slaughterhouse eases, 10 Wall. 273. In that case (loc. cit. 296) it is said: “Independent of statutory regulations, the term supersedeas has little or no application in equity suits, as the rule is well settled in the English coui-ts that an appeal in chancery does not stop the proceedings under the decree from which the appeal was taken without the special order of the subordinate court.” See Hovey v. McDonald, 109 U. S. 150.
*451Different rules upon the subject prevail in different jurisdictions; for instance, it is' held otherwise in New York and New Jersey. Green v. Winter, 1 Johns. Ch. 77; Halsey v. Van Aiminge, 4 Paige, 279; Gregory v. Dodge, 3 Paige, 90; Messonnier v. Kauman, 3 Johns. Ch. 66; Schenck v. Conover, 13 N. J. Eq. 31.
Mr. Daniell in his work on Chancery Pleading and Practice, note 3, '*'page 1467 [6 Ed.], says the rule of practice in the United States is different from that in England.
It was held by this court in State ex rel. v. Dillon, 96 Mo. 56, that the operation of a writ of injunction is not suspended by an appeal and statutory supersedeas bond, and it is difficult to see, if an appeal with a supersedeas bond does not operate to suspend an injunction, why it operates to suspend a receiver. There seems to be no difference in principle. They are both self-enforcing orders and under such circumstances it has been said: “And when a judgment is self-enforcing, a supersedeas does not alter the state of things created by the judgment from which the appeal is prosecuted.” State ex. rel.v. Woodson, 128 Mo., at p. 518. See, also, Elliott, App. Proc., sec. 392, and cases cited.
In the Woodson case there is cited with approval Walls v. Palmer, 64 Ind. 493, which was an appeal from a judgment suspending an attorney from practice, and it was held that the judgment executed itself, except as to the collection of costs, and that granting the appeal and the execution of an appeal bond only suspended the collection of costs, and did not allow the attorney to practice his profession pending the appeal.
And in State ex rel. v. Meeker, 19 Neb. 444, an officer had been removed for misconduct by a county *452board, and it was held that the filing of a supersedeas bond did not operate to reinstate him.
So in Swing v. Townsend, 24 Ohio St. 1, it was held that the appointment of a receiver is not vacated or suspended by an appeal, and that the powers and duties of the receiver still continue, notwithstanding the appeal. This seems to be the generally accepted doctrine.
The object and purpose of a receiver’s appointment is the preservation and protection of the property in litigation. His appointment determines no right, nor does it in any way affect the title to the property. He is truly the hand of the court, holding-the property for him or those from whose possession it was taken. He gives bond for the faithful discharge of the trust imposed upon him by virtue of his appointment, and is at all times under the immediate-control and supervision of the court. He acts impartially between the parties interested, with favoritism toward none. When he takes charge of the property it is in the hands of the court, that is, in the custody of the law.
It is not so with respect to the defendant in the principal case if by taking an appeal from the order refusing to vacate the order appointing the receiver and executing a bond which simply covers the cost attending the appeal and nothing more. The legal effect, of the appeal is to suspend, or remove, the receiver. Whatever the final result may be plaintiff will have no remedy upon the bond for his debt, even though the property should before the determination of the appeal be permitted to go to waste, spoliation, or deterioration pending the litigation, as the liability of the obligors in the appeal bond in no way depends upon the ultimate determination of the litigation, except as. to the cost.
*453If the effect of the appeal is to suspend or remove the receiver while it is pending, then, in order to thwart the action of the court in any such case, the party desiring to so do would have nothing to do but to appeal from the order appointing the receiver, or from an order overruling a motion to vacate such order, and to execute a bond to secure the payment of the costs of such appeal.
It does seem to me, that in order to justify such a holding, so at war with every principle with regard to the object and purpose of the appointment of a receiver, his relation to the court appointing him and the parties interested, that a law authorizing his suspension by appeal ought to beso clear as to be beyond question, and not by implication or construction.
Not before the passage of the law of 1895 did an appeal lie from an order refusing to revoke an order appointing a receiver, and no provision is made in that act for the execution of a supersedeas bond by the party appealing, so that resort must be had to section 2249 (R. S. 1889), of the code of civil procedure, to find authority, if there be any, for the execution of such a bond having that effect, and it is not I think to be found within the provisions of that section.
That section only provides for the stay of execution in case the appellant be an exeeu tor or administrator, guardian or curator, and the action shall be by or against him as such; or when the appellant, or some responsible person for him, together with two sufficient securities, to be approved by the court, shall enter into a recognizance to the adverse party in a penalty double the amount of whatever debt, damages and costs, or damages and costs, have been recovered by such judgment, together with the interest that may accrue thereon, and the costs and damages that may be recovered in any appellate court upon the appeal, condi*454tioned that the appellant will prosecute his appeal with due diligence to a decision in the appellate court, and shall perform such judgment as shall be given by such court, or such as the appellate court may direct the circuit court to give, and if the judgment of such court or any part thereof be affirmed, that he will comply with and perform the same, etc.
It will be observed that no provision is made by that section for the execution of a supersedeas bond on appeal from an order of court overruling a motion to vacate an interlocutory order appointing a receiver, nor is there a sentence, line, or word in it which seems to authorize such construction. It appeared upon our statutes at a time when no such thing as an appeal from an interlocutory order appointing a receiver, or from a motion overruling an order refusing to vacate such order, was in contemplation by the legislature, and if the supersedeas bonds therein provided for had been intended by the act of 1895 to apply to appeals from such orders as the one under consideration, it is not a little strange that no reference is made in the act to that section, or.some provision made in the act itself for the execution of such a bond, as well also as its effect, as is usual under such circumstances.
The presumption is to be indulged that the legislature did not intend to make any change in the statute as it was at the time of the passage of the act of 1895, beyond what is expressly declared therein. Sutherland on Statutory Construction, sec. 333.
The same author says: “So an intention to change the rule of the common law will not be presumed from doubtful statutory provisions; the presumption is that no such change is intended unless the statute is explicit and clear in that direction.” 1 b., sec. 139.
It certainly requires a very liberal construction of the law to justify the ruling announced in this case.
*455The position that the appeal did not have the effect of vacating or suspending the receiver finds support in the fact that it is provided by said act of 1895 (p. 91) that, “the supreme court shall summarily hear and determine all appeals from orders refusing to revoke, modify or change an interlocutory order appointing a receiver or receivers, and for that purpose shall, on motion, advance the same on its docket.”
If the appeal bond affords an indemnity to the appellee in the event of a decision in his favor as in ordinary cases, there is no apparent reason why the case should not take its regular course, while, upon the other hand, if the receiver was improvidently appointed, and the execution of an appeal bond does not have the effect of suspending the receiver pending the appeal, by justice and right the party appealing should have a hearing, at the earliest opportunity in order that the property whose possession was thus wrested from him might as soon as possible be restored to him.
In the absence of a special order by the court suspending or removing the receiver the court below retained custody of the property through him, notwithstanding the appeal. It follows that the writ should be denied.
Sherwood, J., concurs.